DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (U.S. 2020/0314819) (hereinafter “Loehr”).  Loehr teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for a user equipment (UE) to transmit first physical sidelink shared channels (PSSCHs), the method comprising: receiving a first physical downlink control channel (PDCCH) in a first slot according to a first radio access technology (RAT), wherein the first PDCCH provides a first downlink control information (DCI) format activating transmissions of first PSSCHs” is anticipated by the NR (first RAT) DCI communication 414 sent from gNB 402 to V2X TX UE 404 via a PDCCH as shown in Figure 4, where the NR DCI communication 414 includes a sidelink grant that further includes a DCI activating or deactivating an LTE V2X SPS configuration (for first PSSCH transmissions) as spoken of on page 7, paragraph [0063]; and where the NR DCI is received in a slot n (first slot) as spoken of on page 9, paragraph [0073].
“Determining a first subframe after the first slot based on a time offset indicated by a value of a timing offset field in the first DCI format, wherein the time offset is in milliseconds” is anticipated by the UE 404 that considers the LTE sidelink grant as being received in a first LTE subframe x (first subframe) which starts at least Toffset (timing offset) later than the slot n, where the timing offset is defined in terms of ms (milliseconds) or in number of slots/subframes/symbols as spoken of on page 9, paragraph [0073]; where the timing relation information (timing offset field) may be included in the NR sidelink DCI as spoken of on page 9, paragraph [0076].
Lastly, “transmitting a first of the first PSSCHs in the first subframe according to a second RAT that is different from the first RAT” is anticipated by the V2X TX UE 406 that transmits PSSCH to the V2X RX UE 408 as shown in step 420 of Figure 4; where the NR DCI format received on the PDCCH assigns resources for the LTE (second RAT) PC5 interface as spoken of on page 7, paragraph [0060].
Regarding claim 6, “wherein the first RAT is a new radio (NR) RAT and the second RAT is a long term evolution (LTE) RAT” is anticipated by the NR (first RAT) DCI format that may be received on the PDCCH which assigns resources for the LTE (second RAT) PC5 interface and may contain an indicator indicating that the information fields contained within the DCI are to be applied to the LTE PC5 interface as spoken of on page 7, paragraph [0060].
Regarding claim 11, “a user equipment (UE) comprising: a transceiver configured to receive a first physical downlink control channel (PDCCH) in a first slot according to a first radio access technology (RAT), wherein the first PDCCH provides a first downlink control information (DCI) format activating transmissions of first physical sidelink shared channels (PSSCHs)” is anticipated by the NR (first RAT) DCI communication 414 sent from gNB 402 to V2X TX UE 404 via a PDCCH as shown in Figure 4, where the NR DCI communication 414 includes a sidelink grant that further includes a DCI activating or deactivating an LTE V2X SPS configuration (for first PSSCH transmissions) as spoken of on page 7, paragraph [0063]; and where the NR DCI is received in a slot n (first slot) as spoken of on page 9, paragraph [0073]; and where the UE 102 of Figure 2 includes a transmitter 210 and receiver 212 (collectively transceiver) as spoken of on page 5, paragraph [0044].
“A processor operably coupled to the transceiver, the processor configured to determine a first subframe after the first slot based on a time offset indicated by a value of a timing offset field in the first DCI format, wherein the time offset is in milliseconds” is anticipated by the UE 404 that considers the LTE sidelink grant as being received in a first LTE subframe x (first subframe) which starts at least Toffset (timing offset) later than the slot n, where the timing offset is defined in terms of ms (milliseconds) or in number of slots/subframes/symbols as spoken of on page 9, paragraph [0073]; where the timing relation information (timing offset field) may be included in the NR sidelink DCI as spoken of on page 9, paragraph [0076]; where the UE 102 of Figure 2 includes a processor 202 as spoken of on page 5, paragraph [0044].
Lastly, “wherein the transceiver is further configured to transmit a first of the first PSSCHs in the first subframe according to a second RAT that is different from the first RAT” is anticipated by the V2X TX UE 406 that transmits PSSCH to the V2X RX UE 408 as shown in step 420 of Figure 4; where the NR DCI format received on the PDCCH assigns resources for the LTE (second RAT) PC5 interface as spoken of on page 7, paragraph [0060].
Regarding claim 16, “wherein the first RAT is a new radio (NR) RAT and the second RAT is a long term evolution (LTE) RAT” is anticipated by the NR (first RAT) DCI format that may be received on the PDCCH which assigns resources for the LTE (second RAT) PC5 interface and may contain an indicator indicating that the information fields contained within the DCI are to be applied to the LTE PC5 interface as spoken of on page 7, paragraph [0060].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Lee et al. (U.S. 2022/0104206) (hereinafter “Lee”).
Regarding claims 2 and 12, Loehr teaches claims 1 and 11 as described above.  Loehr does not explicitly teach “receiving information for a set of time offsets, wherein values of the timing offset field map to time offsets from the set of time offsets” or “wherein: the transceiver is further configured to receive information for a set of time offsets, and values of the timing offset field map to time offsets from the set of time offsets”.
However, Lee teaches a system and method for utilizing DCI for controlling LTE sidelink communication where DCI is received through a PDCCH from a NR base station, and where the received DCI includes a first timing offset 1232 and a second timing offset 1234 (collectively a set of time offsets) as shown in Figure 12 and spoken of on page 9, paragraphs [0132] and [0137].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the receiving of multiple time offsets as taught in Lee to the multiple RAT communication of Loehr in order to improve the cross-RAT communication by accounting for LTE reference offsets in accordance with the LTE communication standard as spoken of on page 9, paragraph [0137] of Lee.
Regarding claims 3 and 13, Loehr teaches claims 1 and 11 as described above.  Loehr does not explicitly teach “transmitting information for a minimum time offset, wherein the time offset is larger than or equal to the minimum time offset” or “wherein: the transceiver is further configured to transmit information for a minimum time offset, and the time offset is larger than or equal to the minimum time offset”.
However, Lee teaches a system and method for utilizing DCI for controlling LTE sidelink communication where DCI is received through a PDCCH from a NR base station, and where the received DCI includes a first timing offset 1232 and a second timing offset 1234 (collectively a set of time offsets); and where the first timing offset may be equal to or greater than a minimum latency 1223 between the NR module 1222 of the first apparatus 1220 for new radio communication and an LTE module 1224 of the first apparatus 1220 for LTE communication as shown in Figure 12 and as spoken of on page 9, paragraphs [0132] and [0137] ; and where the minimum value for the first time offset may be determined from the minimum latency as spoken of on page 1, paragraph [0165]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the establishing of a timing offset in relation to a minimum timing offset as taught in Lee to the multiple RAT communication of Loehr in order to improve the cross-RAT communication by utilizing a timing offset that takes into account a minimum latency between NR and LTE communications as spoken of on page 9, paragraph [0132] of Lee.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Ye et al. (U.S. 2022/0085923) (hereinafter “Ye”).
Regarding claims 5 and 15, Loehr teaches claims 1 and 11 as described above.  Loehr does not explicitly teach “determining frequency domain resources for the first PSSCH transmissions based on a frequency resource field in the first DCI format; and transmitting the first PSSCHs in the frequency domain resources” or “wherein: the processor is further configured to determine frequency domain resources for the first PSSCH transmissions based on a frequency resource field in the first DCI format; and the transceiver is further configured to transmit the first PSSCHs in the frequency domain resources”.
However, Ye teaches a system and method for providing feedback via sidelink channels where V2X control information may be transmitted/received via DCI format 5A (first DCI format) for the scheduling of PSSCH communication, where the DCI may include frequency resource location information (frequency resource field) as spoken of on page 8, paragraph [0089]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to incorporate the frequency resource location information taught in Ye to the DCI format transmission/reception of Loehr in order to improve the scheduling of PSSCH communication by including valuable frequency resource location information in the DCI communication such that more effective resource allocation may be performed as spoken of on page 8, paragraph [0089] of Ye.
Allowable Subject Matter
Claims 4, 7-10, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467